On Petition for Rehearing
On consideration of the petition for rehearing of Appellants Brennan, Moore, Pangburn and Grimaldi, filed July 23, 1984, it is
ORDERED, by the Court, that the petition is denied.
A statement of the Court is attached.
PER CURIAM.
We deny the petition for rehearing in this case. Two points raised by the FBI defendants in their petition, however, merit comment. The FBI defendants’ principal argument is that it is unjust to find mid- and low-level government officials liable for conspiracy when they merely participated in an illegal program approved by higher authorities. In this case, however, the' defendants found liable by the jury (and whose liability has been sustained) could only have been found to have participated in the conspiracy, if at all, in a supervisory capacity, exercising substantial responsibility for developing and implementing a policy knowingly designed to thwart plaintiffs’ exercise of their First Amendment rights. We are simply not dealing with federal agents who were acting without knowledge of or responsibility for the illegal objective of a government program, *285and we need not and do not hold that such agents may be held liable under a conspiracy theory.
Second, the FBI defendants argue for the first time that compliance with an agency’s approved policy should be deemed one of the “extraordinary circumstances” (as yet undefined) giving rise to immunity under Harlow v. Fitzgerald, 457 U.S. 800, 819, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). In its most extreme form, this argument amounts to the contention that obedience to higher authority should excuse disobedience to law, no matter how central the law is to the preservation of citizens’ rights. We have no hesitation in rejecting this new argument.
In this case, we had no occasion to consider and we therefore did not address, the contention that in some circumstances compliance with approved policy, such as compliance only after protesting the policy at issue, could excuse liability. Appellants have never raised and, indeed, the record could not support any such contention. We thus leave open the question whether the “extraordinary circumstances’’ prong of Harlow is satisfied under circumstances not presented by this case.